Title: From George Washington to Robert Howe, 12 October 1780
From: Washington, George
To: Howe, Robert


                  
                     
                     Dear Sir
                     Head Quarters 12th October 1780
                  
                  I have recd your favor of the 10th respecting the payment
                     for the Rum seized by your order. since I saw you, I am informed there is a
                     Resolve of Congress, which I have not seen, pointing out a mode of payment with
                     interest and I think making allowance for depreciation, if any. The first time
                     I see the Commy General, I will make the necessary inquiry and inform you
                     more fully. I am Dear Sir Yr most obt and hble Servnt
                  
                     